FILED
                             NOT FOR PUBLICATION                            MAR 31 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 LEONILIO BUSTAMANTE                             No. 07-73437
 SALVADOR,
                                                 Agency No. A037-370-243
               Petitioner,

   v.                                            MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        PREGERSON, LEAVY, and RAWLINSON, Circuit Judges.

        Leonilio Bustamante Salvador, a native and citizen of the Philippines,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NHY/Research
§ 1252. We review for abuse of discretion the denial of a motion to reopen,

Ramirez-Alejandre v. Ashcroft, 320 F.3d 858, 874 (9th Cir. 2003) (en banc), and de

novo due process claims, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th

Cir. 2003). We deny the petition for review.

       The BIA did not abuse its discretion in denying Salvador’s motion to reopen

for adjustment of status based on marriage to a United States citizen during

removal proceedings where the supporting evidence did not meet the regulatory

requirements at 8 C.F.R. § 204.2(a)(1)(iii)(B). See Malhi v. INS, 336 F.3d 989,

994 (9th Cir. 2003). Petitioner’s due process claim therefore fails. See Lata v.

INS, 204, F.3d 1241, 1246 (9th Cir. 2000) (requiring error for due process

violation).

       PETITION FOR REVIEW DENIED.




NHY/Research                              2                                    07-73437